Citation Nr: 1242618	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability manifested by endocarditis, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1969 to November 1969.  He also has unverified service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  [The endocarditis issue has been recharacterized as noted on the title page to reflect better the Veteran's contentions.]  

On the July 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  Later, in July 2011, however, he withdrew this hearing request.  The Veteran having withdrawn his hearing request, the Board will proceed with appellate review of his appeal.  38 C.F.R. § 20.704(e) (2012).

The issues of entitlement to service connection for hypertension and endocarditis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has experienced tinnitus since service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran asserts that he was exposed to excessive noise during service.  His DD 214 confirms his service as an armor crewman.  The RO has conceded acoustic trauma from combat noise exposure.  See May 2010 Rating Decision (granting service connection for bilateral hearing loss). 

Service treatment records (STRs) do not reflect complaints or findings of tinnitus.  However, in a statement received in July 2009, the Veteran reported that he experienced a ringing in the ears during basic training while on the rifle range.  He stated that the ringing "got increasingly bad" after training as a tank crewman and participating in live fire exercises. 

A May 2010 VA audiological examination report shows that the Veteran gave an onset date of 8-10 years earlier.  The examiner diagnosed tinnitus.  Initially, the examiner noted the Veteran's bilateral hearing loss and stated that "it would seem that at least as likely as not that the hearing loss and the tinnitus are associated with each other."  However, the examiner opined that "is less likely as not (less than 50/50 probability)" that the Veteran's tinnitus is related to a history of military noise exposure.  He relied on the relatively long time period between the Veteran's discharge from service and the onset of tinnitus.

In correspondence dated in June and July 2010, the Veteran reported that the tinnitus started during basic training and had been ongoing since that time.  He stated that the VA examiner's reference to an onset date 8-10 years earlier was erroneous.  Specifically, he reported that he told the VA examiner the tinnitus became bothersome 8-10 years earlier.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As this discussion illustrates, in-service acoustic trauma is conceded.  In addition, tinnitus has been diagnosed.  The Veteran has reported that he has experienced constant tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board also finds that the evidence supports a finding of a nexus between the Veteran's in-service acoustic trauma and his tinnitus.  The Board finds the Veteran credible regarding his reports of tinnitus beginning in service, particularly in light of his service with an artillery unit.  There is nothing in the record to indicate that the Veteran's assertions are not credible.  

In reaching this conclusion, the Board acknowledges the negative nexus opinion from the May 2010 VA examiner.  However, the examiner's opinion is based on an erroneous understanding of the Veteran's history.  The Veteran has provided a competent and credible report of the onset of his tinnitus during service and a continuity of symptomatology since that time.   Therefore, the Board finds that the VA examiner's opinion lacks probative value.  

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a credible report that his tinnitus began in service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus.  Accordingly, in considering the in-service acoustic trauma, the competent and credible lay statements of record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).   


ORDER

Service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.  Specifically, the Veteran contends that his claimed disabilities may be due, at least in part, to his exposure to hazardous fumes and chemicals during his National Guard service.  See November 2009 Statement.  Initially, the Board notes that there is no indication that the RO attempted to determine whether the Veteran was exposed to hazardous fumes and chemicals.  Indeed, it is unclear from a review of the claims folder if all of the Veteran's service personnel records have not been obtained.  [Such information is necessary to determine what specific environmental toxins the Veteran may have been exposed to.]  Accordingly, an attempt to procure any additional service personnel records that may be available should be made on remand.  

Furthermore, it is unclear from a review of the claims folder whether all of the Veteran's service treatment records (STRs) have been obtained and associated with his file.  On remand, therefore, an attempt should be made to procure, and to associate with the claims file, any additional STRs that may be available.  
With respect to the Veteran's hypertension claim in particular, the Board observes that the report of the February 1969 enlistment examination is of poor quality, making the notation of the Veteran's blood pressure reading illegible.  The October 1969 separation examination contains a blood pressure reading of 149/80.  The Veteran noted a problem with high blood pressure on the accompanying medical history report.  The clinician noted that this condition existed prior to service and was not otherwise aggravated.  A November 1973 periodic examination contains a blood pressure reading of 162/92.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In the current appeal, as the February 1969 enlistment examination is illegible, the Board will resolve all reasonable doubt in favor of the Veteran and presume him to be sound on enlistment.  

Further, as previously noted herein the October 1969 discharge examination report contains an elevated blood pressure reading.  The November 1973 periodic examination contains a blood pressure reading of 160/92.  Given these factors, a remand is required for a VA examination and opinion to determine the etiology of any currently diagnosed hypertension.  Additionally, given the nature of endocarditis, as well as the Veteran's assertions that this disorder is associated with his hypertension, a VA examination with an opinion to determine the etiology of any diagnosed disability manifested by endocarditis should be obtained as well.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records depositories to obtain any additional service personnel records and STRs that may be available.  Associate all such available documents with the Veteran's claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

2. Then, obtain verification of the Veteran's periods of ACDUTRA and INACDUTRA with the National Guard.  Any pertinent documents received pursuant to this request should be associated with the Veteran's claims folder.  

3. Request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to environmental toxins during his National Guard service.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to environmental toxins and that failure to respond may result in adverse action.  

4. Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency, and request verification of any environmental toxins to which the Veteran may have been exposed during his National Guard service.  See VBA Training Letter 10-03.  

5. Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature, extent, and etiology of any currently diagnosed hypertension and disability manifested by endocarditis.  The examiner should be informed of any exposure to environmental toxins that has been conceded to the Veteran (pursuant to completion of the instructions set forth in the preceding paragraphs of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  

All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the evaluation report.  

(a) The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e. probability of 50 percent or greater, that any diagnosed hypertension had its clinical onset during the Veteran's period of ACDUTRA or is otherwise related to any such service (including whether the hypertension is consistent with his assertions of hazardous environmental exposure).  In answering this question, the examiner must specifically address the October 1969 and November 1973 blood pressure readings.

(b) Also, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e. probability of 50 percent or greater, that any diagnosed disability manifested by endocarditis had its clinical onset in service or is otherwise related to active duty (including whether any disability manifested by endocarditis is consistent with his assertions of hazardous environmental exposure).  

(c) If the Veteran is found to have a disability manifested by endocarditis that is not found to have had its clinical onset in service or to be otherwise related to such active duty, the examiner should then opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that this disability was caused or aggravated (permanently worsened beyond normal progression) by any diagnosed hypertension.  [If the Veteran is found to have a disability manifested by endocarditis that is aggravated by hypertension, the examiner should quantify the approximate degree of aggravation.]  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

6. Thereafter, readjudicate the remaining claims on appeal.  Any additional development deemed necessary should be accomplished.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
  
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


